O'NEILL, P.J.,
concurring
I have closely read the dissenting opinion filed herein and I find no legal basis expressed therein which would motivate my concurrence.
The dissent poses the question of a mayor being removed from office because of illness for failure to perform his duties. The answer to this *255question very simply appears in the Youngstown City Charter. The office of mayor becomes vacant only through death or resignation (Sea 6-1-A) or through recall (Sea 74). Very specifically, the charter provides that if the mayor is unable to perform his duties, the president of council shall act in his place (Sea 6-1). This charter provision places no time limit on the period of a mayor's disability.
Sea 52 of the Youngstown Charter states very specifically:
"All of the provisions of the Revised Code of the State of Ohio relating to Municipal Civil Service are hereby adopted and made a part of this Charter***."
Thus, absent a vote of the people, there must be specific compliance with revised code provisions dealing with municipal civil service
R.C. 124.01(A) reads as follows:
"'Civil service' includes all offices and positions of trust or employment in the service of the state and the counties, cities, city health district^ general health district^ and city school districts thereof."
Very clearly, this statute encompasses the office of mayor.
R.C. 124.01(F) reads as follows:
"'Employee' means any person holding a position subject to appointment, removal, promotion, or reduction by an appointing officer."
This definition does not include the office of mayor.
R.C. 124.38, during tenure of the appellee, reads, in pertinent, as follows:
"Each employee in the various offices of the *** municipal and civil service township service *** shall be entitled *** to sick leave ***." (Emphasis added).
Since the mayor, by definition (R.C. 124.01), is not an employee, he is not entitled to sick leave. The city council could not implicitly or explicitly provide sick leave for the mayor, since such action would be contrary to the charter
As to annual leave (vacation), R.C. 9.44 very clearly excludes the mayor from accruing credit during term.
"A person employed, other than as an elective officer, by the state or any political subdivision of the state, earning vacation credits currently, is entitled to have his prior service *** counted as service *** for the purpose of computing the amount of his vacation leave ***." R.C. 9.44.
I concur with the opinion authored by Judge Donofrio.